


110 HJ 98 IH: Proposing an amendment to the Constitution

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		2d Session
		H. J. RES. 98
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Kuhl of New York
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to limit the number of times Senators and Representatives
		  may be elected.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.No person shall be elected as a
				Representative more than six times. An election to any part of a term for which
				some other person was elected shall not count in determining the number of
				times a person is elected.
					2.No person shall be elected or appointed as
				a Senator more than twice. An election or appointment to any part of a term for
				which some other person was elected shall not count in determining the number
				of times a person is elected or appointed.
					3.Only elections or appointments which occur
				after the date of ratification of this article shall count in determining the
				number of times a person is elected or appointed.
					.
		
